DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with John Branch on March 04, 2022.

Claims 2, 17 and 21 of the application have been amended as followed:

2.       A method, comprising:
detecting an adverse issue in providing wireless communication to a plurality of wireless devices by one or more holographic beamforming antennas;
preselect a configuration of a holographic beamforming antenna for a likely location of each of the plurality of wireless devices 
determining one or more new configurations for one or more new shapes for one or more beam waveforms emitted by the one or more holographic beamforming antennas to provide a remediation that compensates for the adverse wireless communications issue, wherein the determination of the one or more new configurations is based on non-load balancing information provided by the one or more machine learning engines  and one or more of a correlation to the issue or a causation of the issue; and 
downloading the one or more new configurations to the one or more holographic beamforming antennas to emit the one or more beam waveforms having the one or more new shapes. 

17.         A network computer system, comprising: 
              a memory for storing instructions; and 
              one or more processors configured to execute the instructions to perform actions, including: 
                      detecting an adverse issue in providing wireless communication to a plurality of wireless devices by one or more holographic beamforming antennas;                    
preselect a configuration of a holographic beamforming antenna for a likely location of each of the plurality of wireless devices 
                     determining one or more new configurations for one or more new shapes for one or more beam waveforms emitted by the one or more holographic beamforming antennas to provide a remediation that compensates for the adverse wireless communications issue, wherein the determination of the one or more new configurations is based on non-load balancing information provided by the one or more machine learning engines 
                   downloading the one or more new configurations to the one or more holographic beamforming antennas to emit the one or more beam waveforms having the one or more new shapes.
 
21.         A computer-readable non-transitory media that includes instructions for a network computer system to perform actions, including: 
             detecting an adverse issue in providing wireless communication to a plurality of wireless devices by one or more holographic beamforming antennas; 
             employing one or more machine learning engines to preselect a configuration of a holographic beamforming antenna for a likely location of each of the plurality of wireless devices 
             determining one or more new configurations for one or more new shapes for one or more beam waveforms emitted by the one or more holographic beamforming antennas to provide a remediation that compensates for the adverse wireless communications issue, wherein the determination of the one or more new configurations is based on non-load balancing information provided by the one or more machine learning engines 
           downloading the one or more new configurations to the one or more holographic beamforming antennas for emitting the one or more beam waveforms having the one or more new shapes.

Allowable Subject Matter

            Claims 2 – 21 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 2, 17 and 21, the prior art of record, specifically Black et al (US 2016/0373181) teaches of a method, system and computer readable medium reconfigured to steer a beam in arbitrary directions or form different beam shapes, Paragraphs 0013 and 0033) emitted by the one or more holographic beamforming antennas to provide a remediation that compensates for the wireless communications issue (rerouting, Paragraphs 0034 – 0035), wherein the determination of the one or more new configurations is based on non-load balancing information (interference, Paragraph 0034) that includes one or more of a correlation to the issue or a causation of the issue (obstacle, Paragraph 0034); and applying the one or more new configurations to the one or more holographic beamforming antennas to emit the one or more beam waveforms having the one or more new shapes (Paragraphs 0060 – 0062, Fig.4). 

            Hyde et al (US 2014/0349696) teaches of determining one or more new configurations for one or more new shapes for one or more beam waveforms emitted by the one or more holographic beamforming antennas (beamforming, Paragraphs 0051 and 0055). Hyde further teaches of downloading one or more configurations to the one or more antennas (Paragraphs 0032 and 0070).



employing one or more machine learning engines to preselect a configuration of a holographic beamforming antenna for a likely location of each of the plurality of wireless devices; determining one or more new configurations for one or more new shapes for one or more beam waveforms emitted by the one or more holographic beamforming antennas to provide a remediation that compensates for the adverse wireless communications issue, wherein the determination of the one or more new configurations is based on non-load balancing information provided by the one or more machine learning engines”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633